Judgment and order reversed on the facts and ,a new trial granted, with costs to the appellants to abide the event. Memorandum: In our opinion the verdict of the jury is against the weight of the credible evidence. We find it unnecessary to pass upon the other questions presented by the appellants. All concur. (Appeal from a judgment of Wayne Trial Term for plaintiff in an action for damages for alleged fraud and misrepresentation. The verdict was reduced by stipulation of plaintiff filed pursuant to alternative order of the trial court. The order denied defendants’ motion for a new trial on condition that plaintiff stipulated to reduce the verdict.)
Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.